ACCEPTED
                                                                                                  05-15-00490-CV
                                05-15-00490-CV                                          FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                            4/16/2015 10:10:23 AM
                                                                                                       LISA MATZ
                                                                                                           CLERK


                                    No. _ _ __

                                                                           FILED IN
                                                                    5th COURT OF APPEALS
                                     IN THE                              DALLAS, TEXAS
                             FIFTH COURT OF APPEALS                 4/16/2015 10:10:23 AM
                                  DALLAS, TEXAS
                                                                           LISA MATZ
                                                                             Clerk

                                W. DAVID HOLLIDAY
                                     Appellant

                                          v.

                       GREG WEAVER and WENDY WEAVER
                                      Appellees


                                On Appeal from the
                              County Court at Law No.3
                                Dallas County. Texas


                              DOCKETING STATEMENT




TO THE HONORABLE FIFTH COURT OF APPEALS

W. David Holliday, Appellant here and Defendant below, files this docketing
statement pursuant to Texas Rule of Appellate Procedure 32.

1. Appellant, W. David Holliday, is an attorney, pro se, State Bar No. 09877300, 4627
North Central Expressway, Dallas, Texas 75205, Telephone 214.361.8941. Facsimile
214.363.7734.

2. Appellant's Notice of Appeal was filed in the Trial Court on April 15,2015, a true
and correct, file-stamped copy of which is attached hereto and filed herein.

3. This case is appealed from the County Court at Law No.3, sitting in Dallas County,
Texas. Judge Sally Montgomery presided over the Remand of the case from this
Court of Appeals that resulted in the Amended Final Judgment signed on March 16,
2015, from which the appeal is taken.

4. The names of all parties to the trial court's Amended Final Judgment, and their
lead counsel are listed below:


DOCKETING STATE~El'n
       (a) Greg Weaver, plaintiff, represented by Mark A. Ticer and Jennifer W.
       Johnson, 4144 N. Central Expressway, Suite 1255, Dallas, Texas 75204,
       Telephone 214.219.4220, Facsimile 214.219.4218.

       (b) Wendy Weaver, plaintiff, represented by Mark A. Ticer and Jennifer W.
       Johnson, 4144 N. Central Expressway, Suite 1255, Dallas, Texas 75204,
       Telephone 214.219.4220, Facsimile 214.219.4218.

5. This case results from a Mandate issued by this Court of Appeals commanding the
Trial Court to calculate court costs and interest on a judgment in the amount of
$10,786.84 for breach of fiduciary duty.

6. Appellant has requested a clerk's record.

7. Appellant has requested a reporter's record. The trial court's hearing was
electronically recorded.

8. The name of the court reporter is Janet E. Wright.

9. Appellant does not intend to seek temporary or ancillary relief whi le the appeal is
pending.

10. Appellant does not intend to file any affidavit of indigence, and

11. Appellant does not intend to file a supersedes bond.

                                            Respectfully submitted,



                                           l"-'     '?Vl l1'j'
                                           W. David Holliday
                                            State Sar No. 09877300 30
                                            4627 North Central Expressway
                                            Dallas, Texas 75205
                                            Telephone: 214.361.8941
                                            Facsimile:     214.363.7734
                                            holliday@williamhollidayattorney.com
                                            Appellant Pro-se


                             CERTIFICATE OF SE RVICE

      On the 16th day of April, 2015, a true and correct copy of Docketing
Statement was electronically served/faxed to Mark A. Ticer and Jennifer W. Johnson,


DOCKETING STATEMENT                                                                   2
4144 N. Central Expressway, Suite 1255, Dallas, Texas 752204, Plaintiffs' counsel of
record.

                                                 1,--    Y        .jt1
                                                W. David Holliday       )




DOCKETING   STATEM£~T                                                             3



                ,
                                                                                                                                                                             FILED
                                                                                                                                                              4/15120 154 0351 PM
                                                                                                                                                                  JOHN F WARREN
                                                                                                                                                                   COUNTY CLERK
                                                                                                                                                                 DALLAS COUNTY



                                                          I '11_, ,,, I I       II   11 "'1".,


I.t4t I , \\ I \\ I Ii "II \\ 1'11\ \\ I \\ III                            I                              "      1111 I lit ' I \ 101 Itl
                                                                           I


.                                                                          I
                                                                           I
                                                                           I
                                                                            ••                            \ 1 1 \ \ \ ' 1 ).\



            11,., .. ' .. 1.... '
                                                                             •
                                                            '11111 I til \1 ' 1' 1 \I

1111111110'111(\1111 IllIt.\ til ' \ lII t                          IIII~ I

             'rp          I.   I.   \\   , .... II .)lIhl,1      "l~kl Ih             uth.'fI;~          . K II\"~               ,',' H.llh: ... ,.f




                                     •• " 11.1     ,,1\ ,-"      ' .. 1\1 .• 11,1    t 'lUll

                                                                                                         .1 \t.llt, 'I ,,., .!O, ...



               111111 1/11

    1/' ,        \r~' II                    I" I '.111.
                                     "                                     II


                                                  II!:   I pur   U 1111 I, r{uh;         I.




                                                                                         1< ... '"      tJ 11 ..        ,I ml1tlJ.




                                                                                         "       1.1\ I ,,,III.: II
                                                                                         't.I\~·lIu
                                                                                         -." . '"n ,
                                                                                                  .....            1    \<,IN' "lIIK ••'\"1



                                                                                                 .,       I ... ",.   , I \r'..-HU
                                                                                                                          l.iI
                                                                                                                          '
                                                                                          1..- ,. III
                                                                                         , ...
                                                                                                         'II              .,. 1oI'J II
                                                                                                                           ,,'
                                                                                                                 ,,' It . I.
                                                                                                      1111 "                          '" 1\
                                                                                               III.                      II             ill\.11II   " ." II
                                                                                             k ,. J                 ,
                                                                                                               : I'f'




""11 -.      1'1 .1
                                                       tLUi111t \11 UI"'il(\1C1

            ...                   ,.    "    "        "f'       'n!
                                                                      ,,,     I",        '"              \ ,      111- \','11,,·     \PII,':II 1\.1'_

     " "                     "    ." "                , \.1!1.. \
                                                            ,,' ,
                                                                              II
                                                                              , 111\
                                                                                    j~    "     I '1ltr, I 1 'lli"'~I\, \ """1.' 1~ ... ~ [l.III.I'

\1'1\ .11
                     '"
                  I (II .;
                                  ""
                             " II I ),dI1~
                                                 ••                   ,'1,1                   "'l~ 111,',1 \\11)' II".. I I III! l)hlil,1 ( ,uri ,\I